Title: From George Washington to Peter Muhlenberg, 9 September 1780
From: Washington, George
To: Muhlenberg, Peter


                        
                            Sir
                            Head Quarters Bergen County 9th Sepr 1780
                        
                        I have been favrd with yours of the 24th ulto. My letter of the 15th Augt will have fully answered yours on
                            the subject of appropriating part of the levies to filling up the two state Regiments—and on the cases of the prisoners
                            who escaped from Charlestown.
                        The late unfortunate stroke to the southward will render the exertions of the state and of every individual
                            more than commonly necessary. I trust that nothing will be left undone on your part, to collect the levies—arrange them,
                            and procure Arms and Cloathing for them—the two last I fear will be attended with great difficulty, as a very small part
                            of the number of either expected from France have arrived in the Alliance Frigate at Boston. I am Sir Yr &c.


                    